Gaee LAL OTOH EB Berumentale FiikedcQestpeal pRaeesldpicp

Nov. 2020

Hyundai, Kia fined for delaying US
engine failure recalls

Hyundai and Kia will spend $137 million on fines and safety improvements
because they moved too slowly to recall over 1 million U.S. vehicles with
engines that can fail

By TOM KRISHER AP Auto Writer

November 27, 2020, 1:31 PM

5 min read

   

On Location: April 28, 2021

Catch up on the developing stories making headlines.

Hyundai and Kia must pay $137 million in fines and safety improvements
because they moved too slowly to recall over 1 million vehicles with engines

that can fail.

PLAINTIFF’S
EXHIBIT

oe

 
Case 1 2LovOLSI44MUB Doouwnrent4+é Filieti0ad308241 Ragee220h65

The National Highway Traffic Safety Administration announced the penalties
on Friday. They resolve a three-year government probe into the companies’
behavior involving recalls of multiple models dating to the 2011 model year.

“It’s critical that manufacturers appropriately recognize the urgency of their
safety recall responsibilities and provide timely and candid information to the
agency about all safety issues,” NHTSA Deputy Administrator James Owens
said in a statement.

Hyundai will pay $54 million and invest $40 million to improve safety
operations under an agreement reached with the agency. The company must
build a field test and inspection laboratory in the U.S. and put new computer
systems in place to analyze data to identify safety issues. Another $46 million
in penalties will be deferred as long as the Korean automaker meets safety
conditions, NHTSA said in a prepared statement.

Kia, which is affiliated with Hyundai, must pay $27 million and invest $16
million on safety performance measures. Another $27 million payment will be
deferred as long as Kia behaves.

Kia will set up a U.S. safety office headed by a chief safety officer. Both
companies will have to hire an independent third-party auditor to review their
safety practices, and they committed to organizational improvements to
identify and investigate potential U.S. safety issues.

“We value a collaborative and cooperative relationship with the U.S.
Department of Transportation and NHTSA, and will continue to work closely
with the agency to proactively identify and address potential safety issues,”
Brian Latouf, Hyundai’s chief safety officer, said in a prepared statement.
Cet At ov Ox Wile Ibewunent4le Fileerloageo724l Aegyecssopi5S

Kia denied the allegations from the U.S. but said Friday that it wanted to avoid
a protracted legal fight.

ADVERTISING

“We are pleased to be able to direct our attention to improving and enhancing
our recall management processes, and our priority remains making things
right for our customers,” the company said in a prepared statement.

The U.S. safety agency opened its probe in 2017 after Hyundai recalled about
470,000 vehicles in September of 2015 because debris from manufacturing
could restrict oil flow to connecting rod bearings. That could make the
bearings wear out and fail, potentially causing the four-cylinder engines to
stall or catch fire. The repair was an expensive engine block replacement.

NHTSA said in investigation documents that Hyundai limited the recall to
engines made before April of 2012, saying it solved the manufacturing
problem after that. In addition, Kia didn’t recall its cars and SUVs with the
same 2.4-liter and 2-liter “Theta II” engines, contending they were made on a
different assembly line at a plant in Alabama.

But 18 months after the 2015 recall, both automakers announced recalls of 1.2
million more vehicles for the same problem, including models the automakers
originally said weren’t affected, NHTSA said when it opened the investigation.

Engine failure and fire problems with Hyundais and Kias have plagued the
companies for more than five years, affecting the owners of more than 8
million vehicles.

In June of 2018, NHTSA opened two more investigations of the automakers
that have yet to be resolved. The agency said it had owner complaints of more
than 3,100 fires, 103 injuries and one death. It granted a petition seeking the
Case tZloavOisiqiiils Doaaument4t& Filieeh0#d301241 Ragged4ofits

probes filed by the nonprofit Center for Auto Safety, a consumer advocacy
group.

Jason Levine, executive director of the center, said they petitioned NHTSA
seeking an investigation because no one seemed to be listening to complaints
from Hyundai and Kia owners.

“Only time will tell if this sort of deferred penalty and mandated investments
in safety operations will actually deter similar behavior in the future by these
or other manufacturers,” Levine said.

The new investigations, one for Hyundai and the other for Kia, covered non-
crash fires in almost 3 million vehicles across the model lineups of the
affiliated Korean automakers.

In documents, NHTSA reported that it had received complaints of engine
compartment fires, as well as fires involving other components including tail
light housings, wiring harnesses, and light bulbs.

Later the affiliated Korean automakers acknowledged that the engine block
replacements may not have been properly done in all cases by dealers. Kia said
a pipe carrying high-pressure fuel may have been damaged, misaligned or
improperly tightened during the repairs, allowing gas to leak and hit hot
engine parts, causing more fires.

More recalls followed. Hyundai and Kia have recalled more than 4.7 million
vehicles, and they did a “product improvement campaign” covering another
3.7 million to install software that will alert drivers of possible engine failures.

Data collected by the Center for Auto Safety show 31 U.S. fire and engine-
related recalls from Hyundai and Kia since 2015. The recalls involve more
Cael ZtovORv4i wie Dewunerit4le Aileeioageojzal Regeesoot isp

than 20 models from the 2006 through 2021 model years totaling over 8.4
million vehicles.

In some cases, such as nearly 200,000 vehicles recalled in September for
braking system electrical shorts, the automakers urged owners to park them
outside because fires could start after the vehicles were turned off. There also
were recalls for brake fluid leaks, fuel pump cracks, damaged catalytic
converters and problems with fuel igniting prematurely in the cylinders, all of
which could set engines ablaze.
